Citation Nr: 1411762	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-24 300	)	DATE
	)
 )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE


Entitlement to a rating in excess of 20 percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from March 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  Due to the location of the Veteran's residence, jurisdiction of this appeal is with the RO in Boston, Massachusetts.


FINDING OF FACT

In a statement received by the Board in November 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claim for an increased rating for diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for a rating in excess of 20 percent for diabetes mellitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the appeal for a rating in excess of 20 percent for diabetes mellitus.  See statement received in November 2013.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to a rating in excess of 20 percent for diabetes mellitus is dismissed.



		
MILO H. HAWLEY 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


